DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The following rejection corresponds to the Written Opinion for corresponding application PCT/US2019/017040 dated April 17, 2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch, et al. (WO 2016/209930) in view of Lu, et al., Multiresolution Field Map Estimation Using Golden Section Search for Water-Fat Separation, Magnetic Resonance in Medicine 60: 236-244 (2008).
Regarding claim 1, Kosh discloses “(a) providing to a computer system (Fig 8: 800), magnetic resonance data (Fig 1:102) acquired with an MRI system (Fig 8: 800); (b)    generating with the computer system, a field shift map from the magnetic resonance data (Fig 1: 104), the field shift map depicting susceptibility-induced resonance frequency shifts in a volume (para [0033]: field shift map); (d) generating with 
Kosh does not disclose specifically teach (c) generating with the computer system, multiresolution field shift map data by processing the field shift map in order to generate a plurality of field shift maps each with a different spatial resolution associated with a different resolution layer; (d) that the generating of the local field shift map data is done 'for each resolution layer, that the dividing of the field shift map is of a 'field shift map associated with a given resolution layer; (e) that the generating of the local susceptibility map is done for each resolution layer, that each local field shift map on which the algorithm is performed is 'associated with a given resolution layer'; (e) that the forming of the susceptibility map data is done as 'multiresolution susceptibility map data’, that the combining of the local susceptibility maps is done 'for each resolution layer', that the composite susceptibility map is a 'plurality of composite susceptibility maps each' depicting values 'for each resolution layer’; (f) forming a susceptibility map by combining the plurality of susceptibility maps in the multiresolution susceptibility map data.

It would have obvious to one of ordinary skill in the prior to the effective filing date of the claimed invention to modify Kosh to include the structure / methods of Lu and thus include the steps of (c)    generating with the computer system, multiresolution field 
Regarding claim 9, Koch teaches all the structure set forth in the claim except “wherein the field shift map is processed using successive blurring operations to generate the multiresolution field shift map data.”  However, processing a shift map using successive blurring operation was well known in the art prior to the effective filing date of the claimed invention as taught by Lu (See p. 240, left column, 2nd paragraph). Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Koch to include processing a shift map using successive blurring operation in order to optimize the shift map processing.

s 11, 12, 15 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch, et al. (WO 2016/209930) in view of Kaditz, et al. (WO2017/210225).
Regarding claim 11,  Kosh discloses (a)    providing to a computer system (Fig 8: 800; para 0067), magnetic resonance data (Fig 1: 102) acquired with an MRI system (Fig 8: 800; para 0067); (b)    generating with the computer system, a field shift map from the magnetic resonance data (Fig 1: 104; para [0033]), the field shift map depicting susceptibility-induced resonance frequency shifts in a volume (para [0033]); (c)    dividing with the computer system, the field shift map into a plurality of local field shift maps, each local field shift map corresponding to a subvolume of the volume (Fig 1: 106); (d)    providing to the computer system, an algorithm implemented (para [0041]) with a hardware processor and memory of the computer system (Fig 8: 800); (e) applying the plurality of local field shift maps to the algorithm (Fig 1: 108; para [0041]) in order to generate with the computer system a local susceptibility map for each subvolume (para [0041]); and (e) forming a composite susceptibility map by combining the local susceptibility maps using the computer system (Fig 1: 110), the composite susceptibility map depicting quantitative values of susceptibility in the volume (para [0053]).	Kosh does not disclose specifically that the algorithm is a trained machine learning algorithm, wherein the trained machine learning algorithm is a machine learning algorithm that has been trained on training data including a plurality of subvolume training data sets that are similarly sized as the plurality of local field shift maps and that store susceptibility-induced resonance frequency shift values. Kaditz 
Regarding claim 12, Koch teaches all the structure set forth in the claim except that the training data comprise another field shift map that has been divided into another plurality of local field shift maps each corresponding to one of a plurality of subvolume training data sets. Kaditz teaches wherein the training data comprise previous example data (para [0251]: techniques such as deep learning typically use previous examples as inputs)) was routine in the art prior to the effective filing date of the claimed invention.  Thus, it would have been obvious to a person having ordinary skill in the art to modify the method of Koch so that previous example data is used for training data, as taught by Kaditz, which means for the method of Koch that the training 
	Regarding claim 15 Koch in view of Kaditz teaches wherein the trained machine learning algorithm is a trained neural network (para [0233]: develop a GAN [Generative Adversarial Network] that can be used to train a Neural Network).
Regarding claim 23, Koch discloses (a) providing to a computer system (Fig 8: 800), magnetic resonance data (Fig 1: 102) acquired with an MRI system (Fig 8: 800); (b) generating with the computer system, a field shift map from the magnetic resonance data (Fig 1: 104), the field shift map depicting susceptibility-induced resonance frequency shifts in a volume (para [0033]); (c) providing to the computer system, an algorithm implemented (para [0041]) with a hardware processor and memory of the computer system (Fig 8: 800, 804, 806, 808, 824; para [0067]); and (d) applying the field shift map to the algorithm (Fig 1: 108; para [0041]) in order to generate with the computer system a local susceptibility map for a subvolume (para [0041]).
Koch does not disclose specifically that the algorithm is a trained machine learning algorithm, wherein the trained machine learning algorithm is a machine learning algorithm that has been trained on training data including training data that are similarly sized as the field shift map and that store susceptibility-induced resonance frequency shift values. Kaditz discloses, in the context of susceptibility mapping using MRI data (para [081]), that the algorithm is a trained machine learning algorithm (para [0233]: Deep Learning (or other Machine Learning based) algorithms that can be used 
Regarding claim 24, Koch further teaches the method further comprising: dividing with the computer system, the field shift map into a plurality of local field shift maps, each local field shift map corresponding to a subvolume of the volume (Fig 1: 106; para [0033]: field shift map, delta, is then divided, or parcellated, into a number of subvolume field shift maps, delta_k, as indicated at step 106); applying the plurality of local field shift maps to the trained machine learning algorithm in order to generate with the computer system a local susceptibility map for each subvolume (para [0041]: parcel maps generated in this process thus represent quantitative susceptibility maps corresponding to regions of local susceptibility, Xk, associated with the subvoiumes, Vk); and forming a composite susceptibility map by combining the local susceptibility . 
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch, et al. (WO 2016/209930) in view of Lu, et al., Multiresolution Field Map Estimation Using Golden Section Search for Water-Fat Separation, Magnetic Resonance in Medicine 60: 236-244 (2008) as applied to claim 1 above, and further in view of Kaditz (WO2017/210225).
Regarding claim 2, modified Koch does not disclose specifically that the algorithm is a trained machine learning algorithm; wherein the trained machine learning algorithm was trained on training data including a plurality of subvolume training data sets that have similar size and resolution as the plurality of local field shift maps; and wherein the training data store susceptibility-induced resonance frequency shift values. 
Kaditz discloses, in the context of susceptibility mapping using MRI data (para [081]: invariant MR signatures may include the information about individual 112, such as high-quality quantitative maps of... off-resonance frequency, and magnetic susceptibility), that the algorithm is a trained machine learning algorithm (para [0233]: Deep Learning (or other Machine Learning based) algorithms that can be used to quickly approximate/solve these inverse problems ... generate an enormous amount of synthetic training data very quickly that can be used to train a deep learning system), wherein the trained machine learning algorithm is a machine learning algorithm that has 
Regarding claim 3, modified Koch does not teach that the training data comprise another field shift map that has been divided into another plurality of local field shift maps each corresponding to one of a plurality of subvolume training data sets. Kaditz teaches wherein the training data comprise previous example data (para [0251]: techniques such as deep learning typically use previous examples as inputs). It would have been obvious to a person having ordinary skill in the art to modify the method of MCW so that previous example data is used for training data, as taught by Kaditz, which means for the method of Koch that the training data comprise another field shift map that has been divided into another plurality of local field shift maps each corresponding to one of a plurality of subvolume training data sets, to "allow improved diagnostic accuracy" (see Kaditz at para [0291]).
.
Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Koch, et al. (WO 2016/209930) in view of Lu, et al., Multiresolution Field Map Estimation Using Golden Section Search for Water-Fat Separation, Magnetic Resonance in Medicine 60: 236-244 (2008) as applied to claim 1 above, and further in view Imamura (US 2014/0064590)
Regarding claim 7, Modified Koch does not teach wherein the processing of the field shift map is done using wavelet transforms. Imamura discloses, in the context of MRI diagnostic imaging (para [0003]: medical image diagnosis apparatuses such as ... Magnetic Resonance Imaging (MRI)), using wavelet transforms to generate the multiresolution data (para [0041]: the decomposing unit 162 performs a wavelet transform as the decomposing process realized by the multi-resolution analysis). It would have been obvious to a person having ordinary skill in the art to further modify Koch so that the processing of the field shift map is done using wavelet transforms, as suggested by Imamura, because "it is possible to easily optimize the effect of the Image processing process by employing the publicly-known technique" of wavelet transform for the decomposing process for multiresolution (see Imamura at para [0096]).
Regarding claim 8, modified Koch teaches wherein the susceptibility map is generated by applying inverse wavelet transforms to the multiresolution susceptibility .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch, et al. (WO 2016/209930) in view of Kaditz, et al. (WO2017/210225) as applied to claim 11 above, and further in view of Risman (US 2018/0033144).
Regarding claim 16, modified Koch does not disclose specifically wherein the trained neural network is a trained convolutional neural network.  However, Risman discloses, in the context of MRI image data analysis (para [0001]: identifying anomalies such as medical conditions within medical volumetric images, such as CT and MRI scans), that the trained neural network is a trained convolutional neural network (para [0006]: neural network architectures that may include a model sequencing a convolutional neural network (CNN); para [0010]: training a neural network sequence that includes a CNN [convolutional neural network]). Thus, it would have been obvious to a person having ordinary skill in the art to modify the method of Koch so that the trained neural network is a trained convolutional neural network, as taught by Risan, "for analysis of volumetric data. Convolutional neural networks are a dominant paradigm in image analysis, and may be ideal for analyzing grid-like data” (see Risman at para [0035]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch, et al. (WO 2016/209930) in view of Kaditz, et al. (WO2017/210225) as applied to claim 11 above, and further in view of Katscher (WO2017/157872).
Regarding claim 21, modified Koch does not disclose specifically that the algorithm simultaneously removes background field values while estimating the .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch, et al. (WO 2016/209930) in view of Lu, et al., Multiresolution Field Map Estimation Using Golden Section Search for Water-Fat Separation, Magnetic Resonance in Medicine 60:  as applied to claim 1 above, and further in view of Risman (US 2018/003144).
Regarding claim 6, modified Koch does not disclose specifically wherein the trained neural network is a trained convolutional neural network. Risman discloses, in the context of MRI image data analysis (para [0001]: identifying anomalies such as medical conditions within medical volumetric images, such as CT and MRI scans), that the trained neural network is a trained convolutional neural network (para [0006]: neural network architectures that may include a model sequencing a convolutional neural network (CNN); para [0010]: training a neural network sequence that includes a CNN [convolutional neural network]). It would have been obvious to a person having ordinary skill in the art to modify the method of Koch so that the trained neural network is a trained convolutional neural network, as taught by Risman, "for analysis of volumetric data. Convolutional neural networks are a dominant paradigm in image analysis, and may be ideal for analyzing grid-like data" (see Risman at para [0035]).

Allowable Subject Matter
Claims 10, 14, 17-20, 22 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang; Yi et al. (US 20110044524) teaches a method for producing a quantitative susceptibility map using MRI.
Koch (US 2018/0180688) corresponds the Koch (WO2016209930) cited in the rejection above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
June 8, 2021